NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

GLENN MARTIN MERCER,                    )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D18-1925
                                        )
TRICIA GAIL MERCER,                     )
                                        )
             Appellee.                  )
                                        )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Damien McKinney of The McKinney Law
Firm, P.A., Tampa, for Appellant.

Kim A. Hamill and Frances Martinez of
Older, Lundy & Alvarez, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.